EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Frederick J. Dorchak on 11 March 2021.

The application has been amended as follows: 

In the claims:

Claim 9, line 1: Replaced “according to” with --according to claim 1,--.

Replaced claim 11 with the following, where the 
--Claim 11: The decoring machine according to claim 1, wherein at least one decoring hammer (50)



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Claim 1: The prior art, either taken alone or in combination, fails to teach:
a workpiece carrier for receiving the cast workpiece to be decored, wherein the workpiece carrier is coupled to the machine table by means of a rotary mounting, wherein the rotary mounting is configured in a such a way that the workpiece carrier is mounted so as to be rotatable about a horizontal axis of rotation, in combination with the rest of the limitations of claim 1.

The closest art of record is Fill GesellSchaft M.B.H. (AT 517 133 A1, listed in the IDS filed 18 May 2020; hereinafter “Fill”).
Fill teaches a decoring machine comprising (see Figs. 1-5):
a machine frame (machine frame 2, see Fig. 1), which is installable at a machine base (see Fig. 1);
a machine table (machine table 3, see Fig. 1), which is coupled to the machine frame by means of a mounting bracket (leaf springs 10, see Fig. 1), wherein the machine table is mounted by means of the mounting bracket so as to be movable relative to the machine frame at least in a main direction of movement (see Fig. 1);
a first eccentric mass (one of two eccentric masses 4, see Figs. 1-4), which is mounted in a rotatable manner on the machine table;

a workpiece carrier for receiving the cast workpiece to be decored (machine table 3 can have a workpiece clamped to it).
Fill fails to teach a workpiece carrier for receiving the cast workpiece to be decored, wherein the workpiece carrier is coupled to the machine table by means of a rotary mounting, wherein the rotary mounting is configured in a such a way that the workpiece carrier is mounted so as to be rotatable about a horizontal axis of rotation, and it would not have been obvious to do so without the benefit of Applicant’s disclosure.

Claims 2-18: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


10 March 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735